DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosqueta et al. US 8142456.
	Regarding claim 3, Rosqueta et al. discloses an aneurysm occlusion device comprising:
a distal mesh which is configured to be inserted into an aneurysm sac (figure 4A, column 2, lines 13-35, distal mesh or braided ball 80), wherein the distal mesh is convex (figure 4A, column 9, lines 53-67; ball or bulbous shape), and wherein the distal mesh centroid is a first distance from the aneurysm neck (approximately center of aneurysm sac to the neck, figure 4A); and a proximal mesh 76 which is configured to be inserted into the aneurysm sac (figure 4A), wherein the proximal mesh is concave (figure 4A, concave surrounding the proximal portion of the distal mesh), wherein the proximal mesh centroid is a second distance from the aneurysm neck (figure 4A,), wherein the second distance is less than the first distance (figure 4A, 76 is closer to the neck, as the proximal mesh is proximally placed around the distal mesh 80 and covering the aneurysm neck), wherein the proximal mesh spans the aneurysm neck (figure 4A), and wherein the proximal mesh is axially-aligned with the distal mesh (figure 4A).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hewitt et al. US 9955976 in view of Griffin US 2017/0156734.
	Regarding claim 1, Hewitt et al. discloses an aneurysm occlusion device comprising: a globular mesh (for example, 322 or 1200) which is configured to be inserted into an aneurysm (for example, shown within aneurysm figures 45 or 57); wherein the mesh further comprises a distal portion (for example, 320 or 1202) wherein the distal portion has a first thickness (figure 44, distal portion has one layers of mesh, therefore, creating a first thickness; figure 57, distal portion has a first average braid density); and wherein the mesh further comprises a proximal portion (328, 1204) which is configured to span the aneurysm neck (figures 45, 57), wherein the proximal portion has a second thickness (figure 44, proximal portion has two layers of mesh, therefore creating a second thickness; figure 57, proximal portion has a second average braid density), and wherein the second thickness is greater than the first thickness (figure 44, the proximal portion has two layers of braided mesh, therefore creating a larger thickness; alternatively, figure 57 shows a mesh of one layer, however, the second braid density is greater than the first braid density, column 58, lines 3-10; Examiner further notes it is known in the art to adjust the density of the braided mesh may be adjusted by changing the size or thickness of the filaments within the mesh portion to adjust the pore size, figure 50D, column 48, line 13-66).

	Griffin teaches a device for occluding an aneurysm, the device being an peanut or hourglass shaped to provide a shape that may embed and securely place the device within the aneurysm to disrupt blood flow (paragraph 0057, figure 10).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Hewitt et al. with an hourglass shape, as taught by Griffin, as a known shape for a device for being secure within an aneurysm to disrupt blood flow and provide occlusion.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosqueta et al. US 8142456 in view of Griffin US 2017/0156734 and further in view of Sepetka et al. US 2008/0281350.
	Regarding claim 2, Rosqueta et al.  discloses an aneurysm occlusion device comprising: a distal mesh which is configured to be inserted into an aneurysm sac (figure 4A, column 2, lines 13-35, distal mesh or braided ball 80), wherein the distal mesh centroid is a first distance from the aneurysm neck (approximately center of aneurysm sac to the neck, figure 4A); and a concave shaped proximal mesh which is configured to be inserted into the aneurysm sac (figure 4A, concave surrounding the proximal portion of the distal mesh), wherein the proximal mesh centroid is a second distance from the aneurysm neck (figure 4A), wherein the second distance is less than the first distance (figure 4A, 76 is closer to the neck, as the proximal mesh is proximally placed around the distal mesh 80 and covering the aneurysm neck), wherein the proximal mesh spans the aneurysm neck (figure 4A), and wherein the proximal mesh is connected to the distal mesh (figure 4A).
	Rosqueta et al. fails to disclose the distal mesh being a peanut or hourglass shaped mesh, or the concave shaped proximal mesh explicitly being a bowl shape. 

	Sepetka et al. teaches a device for occluding an aneurysm, the device having a distal occlusion member 215 and a bowl shaped proximal mesh which is configured to be inserted into an aneurysm sac to span the aneurysm neck (figure 3C) to provide a concave orientation that can conform to the interior of a variety of sized or shaped aneurysms (paragraph 0013, 0014).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Rosqueta et al. with an hourglass shape, as taught by Griffin, as a known shape for a device for being secure within an aneurysm to disrupt blood flow and provide occlusion, and with a bowl shaped concave flap, as taught by Sepetka et al. to provide a concave orientation that can conform to the interior of a variety of sized or shaped aneurysms.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/C.C.L/Examiner, Art Unit 3771       

/DIANE D YABUT/Primary Examiner, Art Unit 3771